IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL HOLLEY (PRO SE),                     : No. 11 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA,                                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.